Before you invest, you may want to review the fund’s prospectus, which contains more information about the fund and its risks. You can find the fund’s prospectus and other information about the fund, including the fund’s statement of additional information, online at funds.mfs.com.You can also get this information at no cost by calling 1-800-225-2606 or by sending an e-mail request to orderliterature@mfs.com.The fund’s prospectus and statement of additional information, both dated January 1, 2010, as may be supplemented from time to time, are incorporated by reference into this Summary Prospectus. Investment Objective The fund’s investment objective is to seek a high level of current income consistent with preservation of capital and liquidity. CLASS TICKER SYMBOL Class A MSRXX Class B MCRXX Class C MCCXX Class 529A MACXX Class 529B MRBXX Class 529C MRCXX Class R1 CRVXX Class R2 MCRMX Class R3 CRJXX Class R4 MCRLX Summary of Key Information Fees and Expenses This table describes the fees and expenses that you may pay when you buy, redeem, and hold shares of the fund. Shareholder Fees (fees paid directly from your investment): Share Class A AND 529A B AND 529B C AND 529C ALL R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) N/A N/A N/A N/A Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, whichever is less) N/A 4.00% 1.00% N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Share Class A B C 529A 529B 529C R1 R2 R3 R4 Management Fee 0.40% 0.40% 0.40% 0.40% 0.40% 0.40% 0.40% 0.40% 0.40% 0.40% Distribution and/or Service(12b-1) Fees 0.25% 1.00% 1.00% 0.25% 1.00% 1.00% 1.00% 0.50% 0.25% N/A Other Expenses 0.32% 0.32% 0.32% 0.42% 0.42% 0.42% 0.32% 0.32% 0.32% 0.32% Total Annual Fund Operating Expenses 0.97% 1.72% 1.72% 1.07% 1.82% 1.82% 1.72% 1.22% 0.97% 0.72% Fee Reductions 1 (0.25)% 0.00% 0.00% (0.25)% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% Net Annual Fund Operating Expenses 0.72% 1.72% 1.72% 0.82% 1.82% 1.82% 1.72% 1.22% 0.97% 0.72% 1 The fund's distributor, MFD, has agreed in writing to waive the Class A service fee, and the Class 529A service fee, to 0.00% of the fund's average daily net assets annually until modified by a vote of the fund's Board of Trustees, but such agreements will continue until at least December 31, 2010. MFS Cash Reserve Fund The annual fund operating expenses above are based on expenses reported during the fund’s most recently completed fiscal year expressed as a percentage of the fund’s average net assets during the period. They have been adjusted to reflect annualized expenses and certain current fee arrangements, but have not been adjusted to reflect the fund's current asset size. The fund’s annual operating expenses will likely vary from year to year. In general, a fund’s annual operating expenses, expressed as a percentage of the fund’s assets, increase as the fund’s assets decrease. Example of Expenses These examples are intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The examples assume that: you invest $10,000 in the fund for the time periods indicated and you redeem your shares at the end of the time periods (unless otherwise indicated); your investment has a 5% return each year and dividends and other distributions are reinvested; and the fund’s operating expenses remain the same. Although your actual costs will likely be higher or lower, under these assumptions your costs would be: 1 YEAR 3 YEARS 5 YEARS 10 YEARS Class A Shares $ 74 $ 284 $ 512 $ 1,167 Class B Shares assuming redemption at end of period $ 575 $ 842 $ 1,133 $ 1,831 no redemption $ 175 $ 542 $ 933 $ 1,831 Class C Shares assuming redemption at end of period $ 275 $ 542 $ 933 $ 2,030 no redemption $ 175 $ 542 $ 933 $ 2,030 Class 529A Shares $ 84 $ 316 $ 566 $ 1,283 Class 529B Shares assuming redemption at end of period $ 585 $ 873 $ 1,185 $ 1,940 no redemption $ 185 $ 573 $ 985 $ 1,940 Class 529C Shares assuming redemption at end of period $ 285 $ 573 $ 985 $ 2,137 no redemption $ 185 $ 573 $ 985 $ 2,137 Class R1 Shares $ 175 $ 542 $ 933 $ 2,030 Class R2 Shares $ 124 $ 387 $ 670 $ 1,477 Class R3 Shares $ 99 $ 309 $ 536 $ 1,190 Class R4 Shares $ 74 $ 230 $ 401 $ 894 Class B shares convert to Class A shares, and Class 529B shares convert to Class 529A shares, approximately eight years after purchase; therefore, years nine and ten reflect Class A and Class 529A expenses, respectively. The fund's total operating expenses are assumed to be the fund's "Net Annual Fund Operating Expenses" for the period during which any written fee reductions are in effect. Principal Investment Strategies MFS (Massachusetts Financial Services Company, the fund’s investment adviser) normally invests the fund’s assets in U.S. dollar-denominated money market instruments and repurchase agreements. Money market instruments include bank certificates of deposit and other bank obligations of U.S. and foreign banks; notes, commercial paper, and asset-backed securities of U.S. and foreign issuers; U.S. and foreign government securities; and municipal instruments. MFS seeks to comply with industry-standard regulatory requirements for money market funds regarding credit quality, diversification and maturity. MFS stresses maintaining a stable $1.00 share price, liquidity, and income. Principal Risks Although the fund seeks to preserve the value of your investment at $1.00 per share, the fund may not achieve its objective and you could lose money on your investment in the fund.An investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. The principal risks of investing in the fund are: Interest Rate, Credit, and Liquidity Risk: Although MFS seeks to maintain a stable $1.00 share price for the fund, there is no guarantee that it will be able to do so. A major increase in interest rates or a decline in the credit quality of an issuer or entity providing credit support, an inactive trading market for money market instruments, or adverse market, economic, political, regulatory, geopolitical, or other conditions could cause the fund’s share price to decrease to below $1.00. MFS Cash Reserve Fund Bank Focus Risk:Events that affect the banking or related industries may have a significant adverse affect on the fund. Municipal Risk: The price of a municipal instrument can be volatile and significantly affected by adverse tax or court rulings, legislative or political changes, changes in specific or general market and economic conditions, and the financial condition of municipal issuers and insurers. Because many municipal instruments are issued to finance similar projects, conditions in these industries can significantly affect the fund and the overall municipal market. Foreign Exposure Risk: Exposure to foreign markets can involve increased risks due to adverse market, economic, political, regulatory, geopolitical, or other conditions. Investment Selection Risk:The MFS analysis of an investment can be incorrect and can lead to an investment focus that results in the fund underperforming other funds with similar investment strategies and/or underperforming the markets in which the fund invests. Counterparty and Third Party Risk: Transactions involving a counterparty or third party other than the issuer of the instrument are subject to the credit risk of the counterparty or third party, and to the counterparty’s or third party’s ability to perform in accordance with the terms of the transaction. Liquidity Risk: It may not be possible to sell certain investments, types of investments, and/or segments of the market at any particular time or at an acceptable price. Performance Information The barchart and performance table below are intended to provide some indication of the risks of investing in the fund by showing changes in the fund’s performance over time. The fund’s past performance does not indicate how the fund will perform in the future. Updated performance is available online at mfs.com or by calling 1-800-225-2606. Bar Chart. The total return for the three-month period ended March 31, 2010 was 0.00%. During the period(s) shown in the bar chart, the highest quarterly return was 1.49% (for the calendar quarter ended December 31, 2000) and the lowest quarterly return was 0.00% (for the calendar quarters ended March 31, 2009; June 30, 2009; September 30, 2009; and December 31, 2009). MFS Cash Reserve Fund Performance Table. Average Annual Total Returns (for the Periods Ended December 31, 2009) Share Class 1YEAR 5YEARS 10YEARS Returns Before Taxes B Shares (4.00)% 1.75% 1.90% C Shares (1.00)% 2.12% 1.81% 529A Shares 0.00% 2.73% 2.38% 529B Shares (4.00)% 1.57% 1.74% 529C Shares (1.00)% 1.94% 1.65% R1 Shares 0.00% 2.03% 1.62% R2 Shares 0.00% 2.39% 2.00% R3 Shares 0.00% 2.61% 2.34% R4 Shares 0.01% 2.85% 2.61% A Shares 0.01% 2.91% 2.63% Investment Adviser MFS serves as the investment adviser for the fund. Purchase and Sale of Fund Shares You may purchase and redeem shares of the fund each day the New York Stock Exchange is open for trading. You may purchase or redeem shares either by having your financial intermediary process your purchase or redemption, or by overnight mail (MFS Service Center, Inc., c/o Boston Financial Data Services, 30 Dan Road, Canton, MA02021-2809), by mail ([Fund Name], P.O. Box 55824, Boston, MA 02205-5824), by telephone (1-800-225-2606), or via the Internet at mfs.com (MFS Access). The fund’s initial and subsequent investment minimums generally are as follows.
